              Case 8:19-cv-00906-DLB Document 20 Filed 04/21/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                             BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7810
                                                                                           Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                           April 21, 2020

    LETTER TO COUNSEL

           RE:      Tylnne J. v. Commissioner, Social Security Administration
                    Civil No. DLB-19-906

    Dear Counsel:

            On March 27, 2019, Plaintiff Tylnne J. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
    Supplemental Security Income. ECF No. 1. I have considered the parties’ cross-motions for summary
    judgment, and Plaintiff’s response. ECF No. 17 (“Pl.’s Mot.”), ECF No. 18 (“Def.’s Mot.”), ECF No.
    19 (“Pl.’s Resp.”). I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court
    must uphold the decision of the SSA if it is supported by substantial evidence and if the SSA employed
    proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
    1996). Under that standard, I will deny both motions, reverse the Commissioner’s decision in part,
    and remand the case to the Commissioner for further consideration. This letter explains my rationale.

            Plaintiff filed her claims for benefits on August 24, 2010, alleging a disability onset date of
    September 1, 2004. Administrative Transcript (“Tr.”) 195, 202. Her claims were denied throughout
    the administrative process, she sought judicial review, and this Court remanded her case on the
    grounds that the Administrative Law Judge (“ALJ”) did not properly evaluate Plaintiff’s residual
    functional capacity (“RFC”). Tr. 1166-70; Civil No. TJS-8:15-251. While her case was pending in
    court, Plaintiff filed a new application for Supplemental Security Income. Tr. 1293-1301. On remand,
    the Appeals Council vacated the July 2013 ALJ decision and remanded the case to the ALJ with
    instructions to consolidate the claims, create a single record, and issue a new decision on the
    consolidated claims. Tr. 1171-73. A second hearing was held on May 5, 2017 before an ALJ. Tr.
    1103-34. Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning
    of the Social Security Act during the relevant time frame. Tr. 1074-92. Plaintiff filed exceptions to
    the ALJ’s decision with the Appeals Council, Tr. 1280-82, but the Appeals Council declined to assume
    jurisdiction, Tr. 1061-66. Therefore, the ALJ’s decision constitutes the final, reviewable decision of
    the SSA. See 20 C.F.R. §§ 404.984(b), 416.1484(b).

            The ALJ found, and Plaintiff’s representative conceded, that “there [was] insufficient evidence
    of any severe impairments through the date last insured” of September 30, 2004. Tr. 1078. Therefore,
    the ALJ denied Plaintiff’s claim for Disability Insurance Benefits at step two and continued the
    sequential analysis for Plaintiff’s Supplemental Security Income claim. Id. The ALJ found that
    Plaintiff suffered from the severe impairments of “multiple hernias in abdominal/inguinal, status post
            Case 8:19-cv-00906-DLB Document 20 Filed 04/21/20 Page 2 of 5
Tylnne J. v. Commissioner, Social Security Administration
Civil No. 19-906-DLB
April 21, 2020
Page 2

surgery for recurrent hernias, bipolar disorder, and depression.” Tr. 1077. Despite these impairments,
the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

        perform less than the full range of light work as defined in 20 CFR 404.1567(b) and
        416.967(b). The claimant could occasionally lift and/or carry 20 pounds and
        frequently lift and/or carry 10 pounds; could stand or walk for a total of 2 hours in an
        8-hour workday; could sit for a total of 6 hours in an 8-hour workday; could
        occasionally climb ramps or stairs; could never climb ladders, ropes or scaffolds; could
        occasionally balance, stoop, kneel, crouch, crawl; can constantly understand,
        remember and carry out instructions concerning simple, routine tasks, but not at a
        production rate pace (such as working on an assembly line); and can have occasional
        interaction with supervisors and coworkers, but no interaction with the public.

Tr. 1080-81. The ALJ found that Plaintiff did not have past relevant work. Tr. 1090. After
considering the testimony of a vocational expert (“VE”), the ALJ determined that Plaintiff could
perform jobs existing in significant numbers in the national economy. Tr. 1091. Therefore, the ALJ
concluded that Plaintiff was not disabled. Tr. 1091-92.

        Plaintiff raises two primary arguments on appeal: (1) that the ALJ’s failure to determine
whether Plaintiff’s somatoform disorder was a severe impairment at step two is reversible error; and
(2) that the ALJ’s RFC determination is not supported by substantial evidence. Pl.’s Mot. 10 -25. I
agree that the ALJ’s failure to acknowledge Plaintiff’s somatoform disorder requires remand. In so
holding, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not entitled
to disability benefits is correct.

        At step two, the ALJ must determine whether the claimant has a “severe medically
determinable physical or mental impairment that meets the duration requirement.” 20 C.F.R. §
416.920(a)(4). A medically determinable impairment “must be established by objective medical
evidence from an acceptable medical source.” 20 C.F.R. § 416.921. An impairment is considered
“severe” if it significantly limits the claimant’s ability to work. 20 C.F.R. § 416.920(c). The claimant
bears the burden of proving that her impairment is severe, see Johnson v. Astrue, Civil No. PWG–10–
3139, 2012 WL 203397, at *2 (D. Md. Jan. 23, 2012) (citing Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir.
1995)), but need only make a threshold showing at step two that an “impairment or combination of
impairments . . . significantly limits [her] physical or mental ability to do basic work activities” for the
ALJ to continue the five-step sequential evaluation process, 20 C.F.R. § 416.920(c). An ALJ is required
to discuss each impairment that is supported by objective medical evidence in the claimant’s record.
“Due to [step two’s] minimal threshold, the finding that an impairment is not severe enough to
proceed to step three requires a careful analysis of the medical findings and an informed judgment
about the impairment’s limiting effect on an individual’s physical and mental abilities to perform basic
work activities.” Albert v. Astrue, Civil No. CBD–10–2071, 2011 WL 3417109, at *2 (D. Md. July 29,
2011).

       On December 8, 2010, Plaintiff underwent a psychiatric consultative examination with Martha
Merrion, Ph.D. Tr. 483-92. Dr. Merrion diagnosed Plaintiff with “a major depression; a somatoform
            Case 8:19-cv-00906-DLB Document 20 Filed 04/21/20 Page 3 of 5
Tylnne J. v. Commissioner, Social Security Administration
Civil No. 19-906-DLB
April 21, 2020
Page 3

disorder1 that is not otherwise specified; a learning disorder that is not otherwise specified (perhaps
mental retardation or borderline IQ); and borderline/paranoid/obsessive compulsive personality
traits.” Tr. 489; see also Tr. 490 (listing “Major Depression,” “Learning Disorder NOS,” and
“Somatoform Disorder NOS” under “AXIS I”; and “Borderline/Paranoid/Obsessive Compulsive
Personality Traits” and “Rule Out Mental Retardation/Borderline IQ” under “AXIS II.”). The ALJ
did not evaluate Plaintiff’s somatoform diagnosis at step two. See Tr. 1077-78.

         This Court has held that an ALJ’s failure to consider the severity of a diagnosis at step two is
harmless where the ALJ corrects his error by “fully consider[ing] the impact” of the neglected evidence
when determining the claimant’s RFC. See Burroughs v. Comm’r, Soc. Sec. Admin., Civil No. SAG–14–
1081, 2015 WL 540719, at *1 (D. Md. Feb. 9, 2015); 20 C.F.R. § 416.945(a)(2) (explaining that an ALJ
is required to consider all of a claimant’s impairments, both severe and non-severe, in assessing the
claimant’s RFC). Here, however, the ALJ did not consider the impact of Plaintiff’s somatoform
disorder in his RFC assessment. The ALJ discussed Plaintiff’s depression and noted Dr. Merrion’s
“diagnosis of borderline/paranoid/obsessive compulsive personality traits,” Tr. 1086-87, but the ALJ
entirely failed to discuss or mention Plaintiff’s somatoform diagnosis anywhere in the decision.
Remand is required as a result. See, e.g., Pile v. Comm’r, Soc. Sec. Admin., Civil No. SAG-15-3603, 2016
WL 6238504, at *2 (D. Md. Oct. 25, 2016) (remanding where the ALJ “entirely failed to consider
[Plaintiff’s] vision-related diagnoses”); Albert, 2011 WL 3417109, at *3 (“It is evident that the ALJ did
not properly evaluate Plaintiff’s foot impairment as he provided no analysis of the issue. And if the
ALJ did thoroughly analyze the specific impairment as he is required to do, he failed to share his
findings with the Court.”); Boston v. Barnhart, 332 F. Supp. 2d 879, 885 (D. Md. 2004) (finding that “the
ALJ committed reversible error by failing to explain why she did not consider obesity an impairment,
severe or not severe, at step two, and failed to consider the plaintiff's obesity at the remaining steps”).

       The Commissioner does not dispute that Dr. Merrion was an acceptable medical source who
diagnosed Plaintiff with somatoform disorder. Def.’s Mot. 8. Rather, the Commissioner argues that
remand is not warranted for several reasons, including because a “[d]iagnosis alone does not show
that an impairment is severe”; the diagnosis alone does not show that the impairment met the
applicable duration requirement; “the ALJ’s evaluation of [Plaintiff’s] mental impairments fully
accounted for resulting work-related mental functional limitations supported by the evidence”; and

1   Social Security regulations define “somatic symptom and related disorders” as:

          characterized by physical symptoms or deficits that are not intentionally produced or feigned,
          and that, following clinical investigation, cannot be fully explained by a general medical
          condition, another mental disorder, the direct effects of a substance, or a culturally sanctioned
          behavior or experience. These disorders may also be characterized by a preoccupation with
          having or acquiring a serious medical condition that has not been identified or diagnosed.
          Symptoms and signs may include, but are not limited to, pain and other abnormalities of
          sensation, gastrointestinal symptoms, fatigue, a high level of anxiety about personal health
          status, abnormal motor movement, pseudoseizures, and pseudoneurological symptoms, such
          as blindness or deafness.

20 C.F.R. Part 404, Subpt. P, App’x 1, § 12.00(B)(6)(a); see also § 12.07 (Listing for somatic disorder).
            Case 8:19-cv-00906-DLB Document 20 Filed 04/21/20 Page 4 of 5
Tylnne J. v. Commissioner, Social Security Administration
Civil No. 19-906-DLB
April 21, 2020
Page 4

Plaintiff’s complaints did not focus on somatoform disorder. Id. at 6-10. The Commissioner may be
correct that sufficient reasons existed for finding that Plaintiff’s somatoform disorder was not a severe
impairment or that it did not limit Plaintiff’s work-related abilities. However, the ALJ did not provide
any explanation for dismissing the disorder. To credit the Commissioner’s arguments would require
the Court to supply the ALJ’s missing rationale which it is not permitted to do. See Carroll v. Colvin,
Civil No. TMD-14-921, 2015 WL 5008738, at *7 (D. Md. Aug. 20, 2015) (quoting Haga v. Astrue, 482
F.3d 1205, 1207-08 (10th Cir. 2007)) (“The Court ‘may not create or adopt post-hoc rationalizations
to support the ALJ’s decision that are not apparent from the ALJ’s decision itself. ’”).

        Plaintiff contends that the ALJ’s failure to acknowledge Plaintiff’s somatoform disorder at
step two resulted in subsequent errors at step three and in the ALJ’s RFC assessment. Pl.’s Mot. 12-
14. Specifically, Plaintiff argues that the error led to the ALJ’s failure to evaluate Plaintiff’s
somatoform disorder under the Listings at step three and to the ALJ’s improper rejection of Dr.
Merrion’s opinion in the RFC assessment. Id. I agree that the ALJ’s step-two error infected the
remainder of the decision. See Schoofield v. Barnhart, 220 F. Supp. 2d 512, 518 (D. Md. 2002)
(“Erroneous findings at step two usually infect the entire decision, since all of a claimant’s impairments
must be considered in combination at steps three, four and five.”). The Court is unable to address
these claims because the ALJ’s lack of discussion and explanation leaves nothing to review.

        Plaintiff’s second argument further challenges the ALJ’s RFC assessment. Plaintiff argues that
the ALJ “rejected [her] allegations of disabling [lower back] pain based solely on the objective evidence
of record” in contravention of Lewis v. Berryhill and the Social Security regulations. Pl.’s Mot. 24. In
Lewis, the Fourth Circuit found that “the ALJ’s determination that objective medical evidence was
required to support [the plaintiff’s] evidence of pain intensity improperly increased her burden of
proof.” 858 F.3d 858, 866 (4th Cir. 2017); see also 20 C.F.R. § 416.929(c)(2) (“[The ALJ] will not reject
your statements about the intensity and persistence of your pain or other symptoms or about the effect
your symptoms have on your ability to work solely because the available objective medical evidence
does not substantiate your statements.”).

        The Commissioner argues that Plaintiff’s argument ignores the entirety of the ALJ’s decision.
Def.’s Mot. 20. The Commissioner points to the ALJ’s consideration of “evidence such as [Plaintiff’s]
statements regarding her need for a walker or of significant, adverse side effects from medication that
were simply unsupported and indeed contradicted by the record.” Id. The ALJ discussed Plaintiff’s
testimony that she required a walker and explained that “[t]he claimant’s representative was invited to
identify any evidence in the record to support the claimant’s allegation that she is required to use a
walker due to any physical issues,” but that the representative only “pointed to a time when the
claimant had just had an operation.” Tr. 1084. The ALJ also noted discrepancies between Plaintiff’s
testimony that she experienced severe side effects from her pain medications and the record, which
“does not document reports of continuous side effects” beyond some reports of fatigue in November
2015. Tr. 1085 (noting that “claimant had good energy level[s] and denied medication side effects on
August 14, September 28 and November 5, 2015 and on February 22, August 9, and July 21, 2016”).
The Court agrees with the Commissioner that the ALJ did not rely solely on the objective medical
evidence and that the ALJ provided sufficient explanation for discrediting Plaintiff’s subjective
complaints of disabling back pain. However, given the ALJ’s failure to discuss her somatoform
disorder at any point in the decision, the Court will not decide, on the current record, whether the
            Case 8:19-cv-00906-DLB Document 20 Filed 04/21/20 Page 5 of 5
Tylnne J. v. Commissioner, Social Security Administration
Civil No. 19-906-DLB
April 21, 2020
Page 5

ALJ’s RFC assessment is supported by substantial evidence. Afterall, the regulations explain that
symptoms of a somatic disorder may include, among other things, pain. See 20 C.F.R. Part 404, Subpt.
P, App’x 1, § 12.00(B)(6)(a); see also Shoofield, 220 F. Supp. 2d at 521 (discussing the ALJ’s “fail[ure] to
recognize that the major, distinguishing characteristic of somatization disorder is the manifestation of
physical symptomatology. . . . That failing raises the question as to whether the ALJ developed even a
rudimentary understanding of the disease[.]”).

         For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 17 is DENIED, and
Defendant’s Motion for Summary Judgment, ECF No. 18, is DENIED. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate analysis. The
case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate order
follows.

                                                     Sincerely yours,

                                                                  /s/

                                                     Deborah L. Boardman
                                                     United States Magistrate Judge
